 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MORREY SELCK,                                    No. 2:18-cv-2447-JAM-EFB PS
12                       Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SACRAMENTO;
      CARLENA TAPELLA,
15
                         Defendants.
16

17

18          On October 11, 2019, the court dismissed this action for lack of subject matter

19   jurisdiction. ECF No. 38. Plaintiff subsequently filed a notice of appeal (ECF No. 40) and a

20   request to proceed in forma pauperis on appeal (ECF No. 44).

21          Rule 24(a) of the Federal Rules of Appellate Procedure provides that a party to a district

22   court action who desires to proceed in forma pauperis on appeal must file a motion in the district

23   court which:

24
            (A) shows in the detail prescribed by Form 4 of the Appendix of Forms the
25          party’s inability to pay or to give security for fees and costs;
26          (B) claims an entitlement to redress; and
            (C) states the issues that the party intends to present on appeal.
27

28   Fed. R. App. P. 24(a)(1).
                                                      1
 1          Plaintiff submitted a declaration which demonstrates his inability to pay or to give security
 2   for fees and costs. He did not, however, claim entitlement to redress or describe the issues he
 3   intends to present on appeal.
 4          Accordingly, it is hereby ORDERED that plaintiff’s request to proceed in forma pauperis
 5   on appeal (ECF No. 44) is denied without prejudice. The Clerk of the Court is directed to serve a
 6   copy of this order on the United States Court of Appeals for the Ninth Circuit, and plaintiff is
 7   hereby informed that he may file a motion to proceed in forma pauperis in the United States
 8   Court of Appeals for the Ninth Circuit. See Fed. R. App. P. 24(a)(5).
 9   DATED: November 19, 2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
